In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*************************
TOM JANUS and BEATA WALERYCH *
JANUS on behalf of M.J.,                   *      No. 19-380V
                                           *
                 Petitioners,              *      Special Master Christian J.
                                           *      Moran
v.                                         *
                                           *      Filed: May 17, 2021
SECRETARY OF HEALTH                        *
AND HUMAN SERVICES,                        *      Entitlement; dismissal.
                                           *
                 Respondent.               *
*************************
Mark T. Sadaka, Law Offices of Sadaka Associates, LLC, Englewood, NJ, for
petitioners;
Kimberly S. Davey, United States Dep’t of Justice, Washington, D.C., for
respondent.

         UNPUBLISHED DECISION DENYING COMPENSATION1

       Tom and Beata Walerych Janus alleged that the influenza (“flu”) vaccine
their child, M.J., received on October 24, 2017, caused her to suffer from or
significantly aggravated her autoimmune hepatitis. Pet., filed Mar. 12, 2019, at
Preamble; ¶¶ 2, 4, 5. On April 28, 2021, Mr. and Mrs. Janus moved for a decision
dismissing their petition.

         I.   Procedural History

       Tom and Beata Walerych Janus (“petitioners”) filed a petition on behalf of
their child, M.J., on March 12, 2019. Petitioners filed medical records periodically

1 The E-Government, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). Pursuant to Vaccine Rule 18(b), the parties have 14 days to
file a motion proposing redaction of medical information or other information described in 42
U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special master will appear in the
document posted on the website.
throughout 2019 and the Secretary filed his Rule 4(c) report on April 24, 2020,
contesting entitlement. A status conference was then held on May 5, 2020 to
discuss respondent’s concerns.

       After several motions for enlargement of time were granted, the undersigned
deferred ruling on petitioners’ March 5, 2021 motion for enlargement of time to
file their expert report. During a status conference on March 22, 2021, the
undersigned inquired into the status of petitioners’ expert report, and petitioners’
counsel requested the opportunity to consult with his clients regarding the delays.
In a subsequent status report, filed on April 5, 2021, petitioners announced their
intent to file a motion for a dismissal decision.

       On April 28, 2021, petitioners moved for a decision dismissing their
petition, stating that petitioners intend to protect their rights to file a civil action in
the future. The Secretary did not file a response to this motion. This matter is now
ready for adjudication.

       II.    Analysis

      To receive compensation under the National Vaccine Injury Compensation
Program (hereinafter “the Program”), a petitioner must prove either 1) that the
vaccinee suffered a “Table Injury” – i.e., an injury falling within the Vaccine
Injury Table – corresponding to one of the vaccinations, or 2) that the vaccinee
suffered an injury that was actually caused by a vaccine. See §§ 300aa-13(a)(1)(A)
and 300aa-11(c)(1). Under the Act, a petitioner may not be given a Program award
based solely on the petitioner’s claims alone. Rather, the petition must be
supported by either medical records or by the opinion of a competent physician.
§ 300aa-13(a)(1).

       In this case, petitioners filed medical records, but nonetheless, wish to have
their claim dismissed and judgment entered against them. Though petitioners filed
this motion pursuant to 42 U.S.C. § 300aa—21(a) (regarding voluntary dismissal),
the undersigned will construe this as a motion filed pursuant to 42 U.S.C. §
300aa—21(b) (regarding involuntary dismissal), given petitioners’ clear intent that
a judgment issue in this case, protecting their right to file a civil action in the
future. See Pet’rs’ Mot., filed April 28, 2021.

      To conform to section 12(d)(3), a decision must “include findings of fact and
conclusions of law.” Here, although petitioners were given an opportunity to
obtain a report from retained expert, they did not. Petitioners also did not identify
                                            2
any evidence from a treating doctor who indicated that the vaccine harmed M.J.
Accordingly, the evidence does not preponderate in favor of finding that the
vaccine caused M.J. to suffer autoimmune hepatitis.

      Thus, the Motion for Decision is GRANTED and this case is
DISMISSED WITH PREJUDICE for insufficient proof. The Clerk shall
enter judgment accordingly. See Vaccine Rule 21(b).

      IT IS SO ORDERED.

                                            s/Christian J. Moran
                                            Christian J. Moran
                                            Special Master




                                        2